Citation Nr: 0323327	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



REMAND

The veteran served on active duty from March 1958 to March 
1961 and from September 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 RO decision that denied service 
connection for skin cancer and from a July 2000 RO decision 
that denied service connection for hiatal hernia with GERD.  

Beginning in November 2002, the Board undertook additional 
development of the evidence on these issues.  In February 
2003, the Board wrote to the veteran, seeking to obtain 
additional information from him regarding medical treatment.  
Soon thereafter, the United States Court of Appeals for the 
Federal Circuit invalidated regulations pertaining to the 
authority of the Board to develop evidence in certain 
circumstances.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
the case must now be remanded to the RO to obtain the 
necessary evidence.

The veteran was treated by a private doctor, Dr. Shuster, 
with the Golen Medical Group, East 3rd Street, Chattanooga, 
TN 37403 during the period from 1995 to 1998.  The VA has 
received incomplete records from this doctor.  On remand, the 
RO should seek to obtain a complete set of treatment records 
from this doctor and his facility for the period between 1995 
and 1998.

On remand, the RO should also request that the veteran 
identify all VA and non-VA medical providers who have ever 
treated him for a hiatal hernia with GERD and for skin 
cancer, other than those that have been already obtained.   

Accordingly, the case is remanded for the following:

1.  The RO should obtain copies of all 
of the records of the veteran's 
treatment by Dr. Golen, Golen Medical 
Group, East 3rd Street, Chattanooga, TN 
37403.

2.  The RO should request the veteran to 
identify all VA and non-VA medical 
providers who have ever treated him for 
a hiatal hernia with GERD, and for skin 
cancer (other than those medical 
providers whose records have already 
been submitted).  The RO should then 
obtain copies of the related medical 
records identified by the veteran.

3.  The RO should thereafter review the 
claims for service connection for hiatal 
hernia with GERD, and for skin cancer.  
If the RO's decision remains adverse to 
the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

